Citation Nr: 1112901	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left knee anterior cruciate ligament tear.  

2. Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the service-connected left knee anterior cruciate ligament tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to April 1988, and from June 13, 1998 to June 27, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

The issues of entitlement to a rating in excess 20 percent for a left knee disability, anterior cruciate ligament tear, and entitlement to a rating in excess of 10 percent for arthritis of the left knee, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's January 2007 VA Form 9 (substantive appeal), she requested a personal hearing before a Veterans Law Judge sitting at the local VA RO.  In an August 2006 written communication to the RO in Detroit, Michigan, the Veteran reported a changes to her last name and home address.  In particular, she noted that she was now located in Weslaco, Texas and that had contacted the RO in Detroit and apprised them of that fact.  Nevertheless, in June 2008, the Veteran was informed that her personal hearing was being scheduled in July 2008 at the Detroit RO.  The notification letter contained in the claims file shows that it was sent to the Veteran's former Michigan address.  Subsequently, the Board issued a letter to the Veteran in August 2008 advising her that her case was now at the Board.  The letter was returned as unable to forward.  Thus, despite having notified the RO of her new Texas address prior to the scheduled hearing, the personal hearing was still scheduled for the RO in Detroit.  

In March 2008, having demonstrated good cause as to her failure to appear, the Veteran's request for a rescheduled travel board hearing at the appropriate RO (i.e., San Antonio or Houston) was granted. See March 2008 Motion.  

Thus, in accordance with the March 2008 determination/motion, and in order to afford the Veteran due process, the case must be remanded and transferred to the appropriate RO to schedule the requested personal hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703.  


Accordingly, the case is REMANDED for the following action:

1. The case should be transferred (from the Detroit RO) to the appropriate Regional Office in Texas based upon the Veteran's current address/residency in Weslaco, Texas.  All hearing notifications and future correspondence to the Veteran should be directed to this address, unless she otherwise indicates.  

2. Then the Veteran should be scheduled for a Board hearing at the appropriate RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


